DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
forming a side surface in a chip portion by providing a through-slit penetrating entirely through the semiconductor wafer such that the through-slit does not have a bottom in a thickness direction along a second virtual cutting line of a first virtual cutting line and the second virtual cutting line, the side surface to which the first semiconductor region is exposed, the chip portion including the energy ray sensitive region, the first virtual cutting line and the second virtual cutting line defining the chip portion as viewed from a direction perpendicular to the first main surface, a shortest distance from the second virtual cutting line to an edge of the second semiconductor region being smaller than a shortest distance from the first virtual cutting line to the edge of the second semiconductor region; and 
providing a fourth semiconductor region of the first conductivity type on the side surface side by adding impurities to the side surface wherein the through-slit, which penetrates entirely through the semiconductor wafer, is formed before the step of providing the fourth semiconductor region.
in claim 6:
a chip portion including an energy ray sensitive region and defined by a through-slit penetrating entirely through the semiconductor wafer such that the through-slit does not have a bottom in a thickness direction and a virtual cutting line as viewed from a direction perpendicular to the first main surface, wherein the chip portion includes: a first semiconductor region of a first conductivity type, being located on the first main surface side; a second semiconductor region of a second conductivity type, being located on the first main surface side and forming the energy ray sensitive region together with the first semiconductor region; ACTIVE. 135631787.01Application No. 16/643,961Docket No.: 046884-6935-00-US-598799 Reply to Office Action of October 14, 2021 Page 4 
a third semiconductor region of the first conductivity type, being located on the second main surface side, and having a higher impurity concentration than the first semiconductor region; and 
a fourth semiconductor region of the first conductivity type, being located on a side surface side connected to the first main surface and the second main surface, and having a higher impurity concentration than the first semiconductor region, wherein the chip portion has a polygonal shape as viewed from the direction perpendicular to the first main surface, the through-slit is provided along a plurality of sides of the polygonal shape, and a shortest distance from the side surface of the chip portion to an edge of the second semiconductor region is smaller than a shortest distance from the virtual cutting line to the edge of the second semiconductor region.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826